 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOE DOMINGUEZ VALDEZ,                            Case No. 1:17-cv-00304-AWI-JDP
12                       Petitioner,                   ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS (Doc. No. 44)
13           v.
                                                       ORDER DISMISSING PETITION FOR
14    W. L. MUNIZ,                                     WRIT OF HABEAS CORPUS
15                       Respondent.                   ORDER DIRECTING CLERK OF COURT
                                                       TO ENTER JUDGMENT AND CLOSE
16                                                     CASE
17

18
            Petitioner Joe Dominguez Valdez is a state prisoner proceeding in propria persona with a
19
     petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. On February 28, 2020, the
20
     Magistrate Judge assigned to the case issued Findings and Recommendations to dismiss the
21
     petition. (Doc. No. 44.) These Findings and Recommendations were served upon all parties and
22
     contained notice that any objections were to be filed within fourteen days from the date of service
23
     of that order. On March 24, 2020, Petitioner objected. (Doc. No. 47.)
24
            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the Court has conducted a
25
     de novo review of the case. Having carefully reviewed the entire file, including Petitioner’s
26
     objections, the Court concludes that the Magistrate Judge’s Findings and Recommendations are
27
     supported by the record and proper analysis.
28
                                                       1
 1          In addition, the Court declines to issue a certificate of appealability. A state prisoner

 2   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 3   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

 4   U.S. 322, 335-336 (2003). The controlling statute in determining whether to issue a certificate of

 5   appealability is 28 U.S.C. § 2253, which provides as follows:

 6           (a)     In a habeas corpus proceeding or a proceeding under section 2255 before a district
     judge, the final order shall be subject to review, on appeal, by the court of appeals for the circuit
 7   in which the proceeding is held.
 8           (b)    There shall be no right of appeal from a final order in a proceeding to test the
     validity of a warrant to remove to another district or place for commitment or trial a person
 9   charged with a criminal offense against the United States, or to test the validity of such person's
     detention pending removal proceedings.
10
             (c)(1) Unless a circuit justice or judge issues a certificate of appealability, an appeal may
11   not be taken to the court of appeals from—
12                          (A) the final order in a habeas corpus proceeding in which the detention
                            complained of arises out of process issued by a State court; or
13
                    (B) the final order in a proceeding under section 2255.
14
                   (2) A certificate of appealability may issue under paragraph (1) only if the
15          applicant has made a substantial showing of the denial of a constitutional right.
16                  (3) The certificate of appealability under paragraph (1) shall indicate which
            specific issue or issues satisfy the showing required by paragraph (2).
17

18          If a court denies a petitioner’s petition, the court may only issue a certificate of

19   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

20   28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that
21   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

22   been resolved in a different manner or that the issues presented were ‘adequate to deserve

23   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

24   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

25          In the present case, the Court finds that Petitioner has not made the required substantial

26   showing of the denial of a constitutional right to justify the issuance of a certificate of
27   appealability. Reasonable jurists would not find the Court’s determination that Petitioner is not

28
                                                         2
 1   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

 2   proceed further. Thus, the Court DECLINES to issue a certificate of appealability.

 3          Accordingly, the Court orders as follows:

 4          1.      The Findings and Recommendations, filed February 28, 2020 (Doc. No. 44), are

 5                  ADOPTED IN FULL;

 6          2.      The petition for writ of habeas corpus is DISMISSED;

 7          3.      The Clerk of Court is DIRECTED to ENTER JUDGMENT and close the file; and,

 8          4.      The Court DECLINES to issue a certificate of appealability.

 9
     IT IS SO ORDERED.
10

11   Dated: March 31, 2020
                                                SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
